ORDER

This pro se litigant appeals a district court judgment dismissing her amended complaint filed pursuant to Title VII, 42 U.S.C. § 2000e. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary damages, and after having received a right to sue letter, Marina Best sued her employer (LabCorp) claiming that early in 1997, LabCorp subjected her to racial slurs and denied her promotions and advancements based on her national origin (German). The district court granted LabCorp’s motion for summary judgment.
In her timely appeal, Best reasserts the claims that she set forth in the district court.
This court reviews de novo a district court’s grant of summary judgment. Allen v. Michigan Dep’t of Corrections, 165 F.3d 405, 409 (6th Cir.1999). Summary judgment is proper if “the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). When reviewing a motion for summary judgment, the court must view all of the evidence and any inferences that may be drawn from that evidence in the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986) (citing United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 8 L.Ed.2d 176 (1962) (per curiam)).
Upon review, we conclude that the district court properly granted summary judgment in favor of LabCorp. Accordingly, we hereby affirm the district court’s judgment pursuant to Rule 34(j)(2)(C), Rules of the Sixth Circuit, for the reasons set forth in the district court’s order of June 30, 2000.